ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Wiliams Building Company, Inc.               )      ASBCA No. 59180
                                             )
Under Contract No. W912WJ-1 l-C-0015         )

APPEARANCE FOR THE APPELLANT:                       Kevin M. Cox, Esq.
                                                     Camardo Law Firm, P .C.
                                                     Auburn, NY

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Kathleen M. Pendergast, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, New England

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within
one year of the date of this Order.

      Dated: 3 October 2014


                                                 ~Ef$:=
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59180, Appeal of Williams Building
Company, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals